DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2020/0257335.
Regarding claim 1, Kim discloses a foldable device (Fig 1), comprising a bendable mechanism (SM1 including SM2) and a shielding mechanism (SM3 including sm4 as a whole), wherein the bendable mechanism comprises a middle hinge assembly (CTM) and a connecting hinge (CG hingedly connects SU, slides relative to SH, Fig 7) provided on a side portion of the middle hinge assembly (side portion closer to sm1 or sm2), and the shielding mechanism comprises a fixing member (HGP) connected to the middle hinge assembly (Fig 30) and a shielding member (one of either sm3 or sm4 constitutes shielding member) arranged between the fixing member and the connecting hinge (Fig 5), wherein when the bendable mechanism is in a bending process and an unbending process (as depicted Figs 30, 31), the shielding member rotates relative to the fixing member (Figs 30, 31), the shielding member slides relative to a corresponding connecting hinge (see sliding direction of sliding member(s) in Figs 36, 37) and at least a part of the shielding member covers the bendable mechanism (Figs 5, 7).
Regarding claim 2, Kim discloses the foldable device according to claim 1, wherein a rotation axis between the shielding member and the fixing member (along rx1, rx2) is an [sic] virtual axis (Fig 4), and the rotation axis is spaced apart from and parallel to a bending axis of the bendable mechanism (along cp3 Fig 21), wherein when the bendable mechanism is bent, the shielding member rotates relative to the middle hinge assembly around the rotation axis (Figs 1, 2).
Regarding claim 3, Kim discloses the foldable device according to claim 1, wherein during the bending process of the bendable mechanism, the shielding member rotates relative to the corresponding connecting hinge (Figs 30, 31).
Regarding claim 19, Kim discloses an electronic device (Fig 1), comprising a flexible member (100), a housing (BSC1 including BSC2) and a foldable device (200), wherein the foldable device comprises a bendable mechanism (SM1, 2) and a shielding mechanism (SM3 including sm4 as a whole), the bendable mechanism comprises a middle hinge assembly (CTM) and a connecting hinge (CG hingedly connects SU, slides relative to SH, Fig 7) provided on a side portion (side portion closer to sm1 or sm2) of the middle hinge assembly (Fig 12), and the shielding mechanism comprises a fixing member (HGP) connected to the middle hinge assembly (Fig 30) and a shielding member (one of sm3 or sm4 constitutes a shielding member) arranged between the fixing member and the connecting hinge (Fig 5), wherein when the bendable mechanism is in a bending process and an unbending process (Figs 30, 31), the shielding member rotates relative to the fixing member (as depicted Figs 30, 31), the shielding member slides relative to a corresponding connecting hinge (see sliding direction of sliding member(s) in Figs 36, 37) and at least a part of the shielding member covers the bendable mechanism (Figs 5, 7); the housing comprises a first frame (BSC1) and a second frame (BSC2), the foldable device is disposed between the first frame and the second frame (Fig 5 when fully assembled), the flexible member is disposed on the housing and the foldable device (Fig 5 when fully assembled), and the flexible member is bent or unbent with the foldable device (Figs 1, 2).


Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. the following is a statement of reasons for the indication of allowable subject matter.
Claim 4 recites: The foldable device according to claim 1, wherein during the bending process of the bendable mechanism, an angle of rotation of the shielding member relative to the corresponding connecting hinge first increases and then decreases.
Claim 5 recites: The foldable device according to claim 2, wherein the fixing member comprises a first rotating part, the shielding member comprises a second rotating part rotatably connected with the first rotating part, and the shielding member and the fixing member are rotatably connected to each other by a cooperation of the first rotating part and the second rotating part, wherein the first rotating part comprises a blocking part, the second rotating part comprises a stop block, and the stop block cooperates with the blocking part to prevent the shielding member from over-rotating when rotating relative to the bendable mechanism. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. *Claims 6-12 depend directly or indirectly from claim 5 and are therefore allowable for at least the same reasons.
Claim 13 recites: The foldable device according to claim 1, wherein an end portion of the shielding member is provided with a shielding step, wherein the shielding step is configured to shield light. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 14 recites: The foldable device according to claim 1, wherein the shielding mechanism further comprises a covering member connected to the connecting hinge, wherein a side of the shielding member away from the fixing member is slidably inserted between the connecting hinge and the covering member. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. *Claims 15-18 depend directly from claim 14 and are therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
September 8, 2022